_ GIRDERSEEEVE, P. J.
I am of the opinion that the trial court _ disposed of this case correctly. It appears from the testimony that the plaintiff is a real estate broker, and that he had been importuning the defendant, for some time prior to the conversation forming the basis of his claim in this action, to purchase some property through him; that finally the defendant said:
“ ‘You get me a partner as you did before, and you will have a couple of hundred dollars.’ And I asked him: ‘What about it?’ He said: ‘Well, I will buy a parcel of $50,000 or $60,000 and you will have a couple of hundred dollars commission.’ ”
The plaintiff claims that subsequent to this conversation he found .one Wolthater, whom he induced to join the defendant in the purchase of a piece of property. The property was purchased of one Haims by the defendant and Wolthater., and the plaintiff got $150 commission as broker in the transaction. It is evident, from the testimony given, that the defendant made no absolute promise to pay the plaintiff for any services he might render, either in procuring a partner for the defendant or in making a sale of property. The most that can be said, giving the testimony that aspect most favorable to the plaintiff’s contention, is that, if he would induce some person to join the defendant in the purchase of property for which the plaintiff was acting as broker, he (plaintiff) would thereby be enabled to make a commission. This was done, and the plaintiff did receive a commission. It clearly appears that the services rendered by the plaintiff were solely for the purpose of enabling him to sell property as broker out of which he could realize a commission, and not with a view of charging the defendant for such services. The judgment should be affirmed, with costs.
Judgment affirmed, with costs.
GREENBAUM, J., concurs.